*86This ivas a dispute between two conterminous landholders, with respect to their boundary. The jury, found specially, that the line in truth was as the plaintiff below suggested, but that it had been six times processioned according to the line which the defendant below would establish. They recite the proceedings, before the processioners in lute verba, which proceedings mentioned that the plaintiff himself was. present at the first processioning, but do not say who was present at those subsequent; and they referred it to the court, whether these processioningswere binding on the plaintiff? The court below had adjudged that they were not binding.; from vrifieh judgment the .defendant there appealed. •
Wythe, in reply
observed, that the law does not require the parties’ presence, only that the church-wardens should publish- at church, the persons and times appointed for processioning in every precinct, which was intended to amount to actual notice, and that we should presume this was done.
The judgment below was affirmed.